Citation Nr: 0948520	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  02-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a left foot 
disability.

2.	Entitlement to service connection for bilateral elbow 
disability.

3.	Entitlement to service connection for a bilateral knee 
disability.

4.	Entitlement to service connection for residuals of a back 
injury, including lumbar scoliosis with spondylolisthesis L5-
S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970, from March 1974 to March 1976, and from February 1978 
to October 1988.  In an Administrative Decision dated in 
March 1990, the Department of Veterans Affairs (VA) found 
that from October 1985 to October 1988, the Veteran was 
discharged under dishonorable conditions and the Veteran was 
barred from VA benefits for injuries incurred during this 
period of service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This appeal was remanded by the Board in 
April 2007 and May 2008 for additional development.  

In December 2006, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  In the April 2007 Remand, the Board 
requested clarification from the Veteran if he was requesting 
another hearing.  To date, the Veteran has not requested 
another hearing, as such; the Board will proceed with 
appellate review.  

In November 2009, the Veteran submitted evidence following 
certification of the appeal to the Board.  The Veteran did 
not provide a waiver of RO consideration of the evidence.  
See 38 C.F.R. § 20.1304(c) (2009).  The additional evidence, 
which includes copies of the service medical records, is 
duplicative of evidence previously considered by the RO.  
Therefore, the Board finds that referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that a left foot 
disability is related to an in-service injury.  

3.	The competent medical evidence shows that a bilateral 
elbow disability is related to an in-service injury

4.	The competent medical evidence does not show that a 
bilateral knee disability was incurred in service or related 
to service.  

5.	The competent medical evidence of record shows that the 
current back disability is related to an in-service injury 
incurred during a period of service characterized as 
dishonorable.  


CONCLUSIONS OF LAW

1.	A left foot disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.	A bilateral elbow disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

3.	A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009). 

4.	Residuals of a back injury, including lumbar scoliosis 
with spondylolisthesis L5-S1 is barred from VA compensation 
benefits.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2002 that 
addressed the notice elements for service connection and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In May 2007, the Veteran was also 
provided with the notice provisions set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of January 2008 and August 2009 supplemental statements 
of the case issued after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in March 2009.  
The Board further finds that the RO complied with its April 
2007 and May 2008 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

LEGAL CRITERIA 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

FACTUAL DEVELOPMENT 

The Board has reviewed all the evidence associated with the 
claims file, including the service treatment records.  
Regarding a left foot disability, the service medical records 
show that the Veteran had hallux valgus in service.  In 
January 1976, the Veteran had painful corn and calluses on 
the left foot and little toe.  A February 1978 service 
medical examination shows that the Veteran had mild hallux 
valgus on his left foot.  In May 1980, the Veteran had left 
great toe pain due to blunt trauma and was also diagnosed 
with hallux valgus as shown in an x-ray.  

Regarding the bilateral elbow disability, there are 
complaints of elbow pain in service.  In January 1975, the 
Veteran complained of pain in his right elbow and was 
diagnosed with a soft tissue injury.  In August 1975, the 
Veteran sought treatment for right elbow pain and stated that 
it was the third time he injured his right elbow.  In January 
1982, the Veteran sought treatment for elbow pain.  In May 
1984, the Veteran reported pain in his elbows.  

The Board notes that some of the records depicting elbow pain 
are during the period of service that the RO determined to be 
dishonorable.  In April 1986, the Veteran had pain in his 
elbows.  An x-ray in April 1986 of each elbow was normal.  In 
March 1987, the Veteran reported pain in both elbows 
associated with change in weather since a sprain 7 years 
prior.  In May 1987, the Veteran reported that he fractured 
his left elbow in 1982 and his right elbow in 1976.  In May 
1988, the Veteran reported a fall on his right elbow.  In a 
separation examination in October 1988, the Veteran reported 
elbow pain but his upper extremities were evaluated as 
normal.  

Regarding the bilateral knee disability, the Board notes that 
there are complaints of pain in both knees in service.  In 
August 1986, the Veteran reported a bilateral knee injury and 
the examination revealed pain and abrasions.  

Regarding the back disability, there are references to 
complaints of back pain and back injuries in the service 
medical records.  A May 1968 x-ray revealed thoracic 
scoliosis.  In May 1980, the Veteran reported back pain and 
was diagnosed with possible low back muscle strain.  In May 
1980, Veteran had chronic low back pain and reported a blunt 
trauma approximately 10 years prior; an x-ray was negative.  
In January 1982, the Veteran reported that he fell aboard 
ship, hit a ladder and had pain and numbness in his right 
hand and upper and lower back pain.  An x-ray revealed no 
acute problem.  In February 1982, the Veteran had complaints 
of back pain in his mid back with muscle spasms on both sides 
of his mid back.  In February and May 1984, the Veteran had 
complaints of low back pain and was diagnosed with a muscle 
strain.  

Additionally, during the period of dishonorable service, in 
April 1986, the Veteran had low back pain.  In March 1986, 
the Veteran had low back pain following trauma from a hydro 
pump falling on his back, he was diagnosed with low back 
strain and given light duty for 5 days.  He has mild 
paralumbar tenderness, tightness and mild spasm.  A March 
1986 x-ray revealed no evidence of trauma or disease.  In 
April 1986, the Veteran had L3-S1 tenderness and full range 
of motion with discomfort.  The examiner noted a 1982 x-ray 
of the Veteran's spine showed thoracolumbar scoliosis.  The 
Veteran continued to have back pain into July 1986.  In 
October 1988, the Veteran reported recurrent back pain and 
the separation examination noted thoracic kyphosis and 
scoliosis.  In March 1987, the Veteran reported recurrent 
back pain.  Also in March 1987, a radiologic report showed 
thoracic scoliosis.

There are also multiple medical history reports and physical 
examinations in the service treatment records.  A July 1970 
physical examination did not show any abnormalities.  In June 
1974, the Veteran did not report any problems and a physical 
examination did not show any abnormalities.  In February 
1976, the Veteran did not report any problems and a physical 
examination did not show any abnormalities.  In February 
1978, the Veteran did not report any problems and the 
physical examination revealed mild hallux valgus in the left 
foot.   An October 1979 physical examination did not show any 
abnormalities.  In March 1987, the Veteran reported recurrent 
back pain and trick or locked shoulder or elbow, but no trick 
or locked knee.  The examiner noted intermittent pain in both 
elbows since sprain approximately 7 years prior.  There was 
intermittent dull nonradiating pain in the lower back without 
parathesis.  The Veteran reported that he fractured his right 
elbow in 1976 and the left in 1982.  X-rays of the right 
elbow was normal and of the spine revealed thoracic 
scoliosis.  No disability was found upon examination.  An 
October 1983 physical examination did not show any 
abnormalities.  An August 1985 physical examination did not 
show any abnormalities.  In October 1988, the Veteran 
reported swollen and painful joints, painful or trick 
shoulder or elbow and recurrent back pain.  He also reported 
no trick or locked knee.  The physician noted chronic right 
elbow pain.  Upon examination, the examiner noted complaints 
of elbow pain with decreased range of motion, right scoliosis 
and thoracic kyphosis.  

In a July 1990 VA Compensation and Pension Examination, the 
Veteran reported a history of an in-service injury to his 
left foot, elbows and lower back in service.  He also 
reported lots of use of his knees in service.  The VA 
examination examined the Veteran and found that the elbows 
had no deformity and full range of motion.  The knees had 
full extension, no tenderness and no crepitus.  He had 
essentially normal range of motion in the spine with no pain 
or tenderness.  The x-rays revealed normal images of the 
knees, scoliosis of the spine, and no elbow deformity.  

Pursuant to the Board remand in May 2008, VA examinations 
were conducted in March 2009.  In the March 2009 VA 
Examination of the Veteran's left foot, the examiner noted 
that the claims file was available and reviewed for pertinent 
records.  The Veteran reported a history of an injury to his 
left foot in service in the 1980's.  He indicated that he was 
treated at a naval hospital and was on crutches.  He 
indicated that he was given light duty.  Since service, the 
Veteran reported that he had difficulty walking and walking 
eventually caused calluses on his left foot during the past 8 
years.  He received treatment from a foot doctor and got the 
calluses trimmed.  He was also given a special shoe two years 
prior which helped with the pain and the ability to walk.  X-
rays were taken of the foot and the Veteran was diagnosed 
with residuals of a left foot injury including osteoarthritis 
of the left great metatarsophalangeal joint and hallux valgus 
of the great toe.  The examiner specifically noted that the 
Veteran had an injury while in service.  The examiner opined, 
after reviewing the claims file and the physical examination, 
it was as least as likely as not that the Veteran's left foot 
problem was causally or etiologically related to or 
aggravated by active service.  

In the March 2009 VA Compensation and Pension Examination of 
the elbows, the examiner noted that the claims file was 
available and reviewed for pertinent records.  The Veteran 
reported that while in service he worked as a boiler 
technician and hit the back of his elbows against the steel 
structures in the fire room of the ship many times with 
associated swelling.  The Veteran reported that he was 
treated with pain medications.  The examiner also physically 
examined the Veteran.  X-rays were taken of the elbows.  The 
Veteran was diagnosed with residuals of contusion type 
injuries posterior to the elbows by history with recurrent 
pain, and olecranon bursitis of the elbows, bilaterally.  In 
the examiner's opinion, he noted he reviewed the claims file 
and did not find any documentation for examination or injury 
to the left or right elbow in the service records.  After the 
examination the examiner opined that it was as likely as not 
that the Veteran's left elbow and right elbow condition were 
causally or etiologically related to or aggravated by active 
service.  

In the March 2009 VA Compensation and Pension Examination of 
the Veteran's right and left knees, the examiner noted that 
the claims file was available and reviewed for pertinent 
records.  The Veteran reported that he had bilateral knee 
problems for 15-20 years.  The Veteran reported that he had 
achiness since service.  The examiner noted the 14 and a half 
years of walking on the deck and up and down stairs in 
service.  The examiner noted that there was no known injury 
and there was no evidence of injury in service.  The examiner 
physically examined the Veteran and x-rays were taken of the 
knees.  The Veteran was diagnosed with residuals of a 
sprained right knee, bursitis mild suprapatellar and a 
sprained left knee.  In the examiner's opinion, he indicated 
that on review of the claims file, he did not notice an 
injury examination while in service.  The examiner opined 
that the bilateral knee condition was less likely than not 
causally or etiologically related to or aggravated by 
service.  

In the March 2009 VA Compensation and Pension Examination of 
the Veteran's spine, the examiner noted that the claims file 
was available and reviewed for pertinent records.  The 
examiner reviewed the Veteran's medical history including 
treatment for back pain.  The Veteran indicated that he had 
intermittent pain that had been increasing for the past 18-20 
years.  The Veteran indicated that in service a hydro pump 
fell on his low back while aboard the USS Charles F. Adams.  
The Veteran was checked in at a naval base and was treated 
with pain medications.  The Veteran was diagnosed with 
dextroscoliosis of the thoracic spine and osteoarthritis of 
the lumbosacral spine, which was confirmed by x-rays.  The 
examiner opined that after reviewing the service records and 
after examination, it was at least as likely as not that the 
causality or etiology related to his spine condition was 
related to his low back injury in service.  The examiner also 
opined that it had been aggravated by his existing scoliosis 
of the spine.  

After these examinations were conducted, the RO deferred a 
rating decision on the issues of service connection for the 
left foot, spine and elbow disabilities in June 2006 and 
requested additional opinions from the examiner.  In the 
request for opinions, the RO informed the examiner that his 
initial opinions were inconsistent with the service treatment 
records.  The RO  requested that the examiner review the 
entire claims file again including specific service treatment 
records and the 1990 VA medical examination and reconcile the 
opinions.  

In a July 2009 examination, the examiner re-reviewed the 
claims file and particularly a 1990 VA examination, and 
changed his opinion regarding the bilateral elbow disability.  
The rationale was that there was no evidence of fracture in 
the service treatment records.  Additionally, regarding the 
back disability, the examiner re-reviewed the claims file and 
the 1990 VA examination and found that the back disability 
was not related to service, but related to the pre-existing 
condition of scoliosis, a congenital condition.  

Initially, the Board notes that VA must follow certain 
procedures to ensure the fairness of its evidence gathering.  
Adjudication of a claim must comport with "underlying 
concepts of procedural regularity and basic fair play."  See 
Thurber v. Brown, 5 Vet. App. 119 (1993) (quoting Gonzales v. 
United States, 348 U.S. 407, 411-12, 75 S. Ct. 409, 99 L. Ed. 
467 (1955)).  Further, when VA seeks an independent medical 
expert's opinion, VA must pose a hypothetical question which 
fully and accurately reflects the disability picture, 
including both objectively demonstrated disabilities and 
subjectively claimed pain or other disability.  Bielby v. 
Brown, 7 Vet. App. 260, 268 (1994).  Where the engagement 
letter fails to do so, the medical examiner cannot render an 
opinion which is supported by a plausible basis in the 
record.  Id. at 269.  

In Colayong v. West, 12 Vet. App. 524 (1999), the Court 
determined that, by highlighting particular evidence an 
examiner should review, pointing out a potential flaw in a 
favorable medical opinion of record, and stating to the 
examiner that he should "feel free to refute the private 
physician's report as fully as possible for a better 
argument," VA erred because the nature of its questions 
suggested an answer and impermissibly narrowed the examiner's 
field of inquiry.  Id. at 530, 535.  Additionally, it is not 
permissible for VA to undertake additional development if the 
purpose was to obtain evidence against an appellant's case.  
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see 
also 38 C.F.R. § 3.304(c) (stating that VA should not 
undertake development of additional evidence when evidence 
present is sufficient for the determination of a service 
connection claim).

Further, VA may not substitute its own unsubstantiated 
opinion for competent medical evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356, 1360 (Fed.Cir.1998) 
(holding that, for the Board to reject medical opinions, the 
Board must state its reasons for doing so and, more 
importantly, point to a medical basis other than the Board's 
own unsubstantiated opinion which supported the decision).  

In this case, the Board finds that the RO engaged in 
impermissible evidentiary development by returning the 
initial examination reports to the examiner for another 
opinion.  The Board has reviewed the March 2009 VA 
examinations and finds that they were adequate to decide the 
claims for service connection.  The March 2009 examinations 
were based upon consideration of the Veteran's service 
treatment records and prior medical history.  The examiner 
described the disabilities in sufficient detail so that the 
Board's evaluation of the disability would be a fully 
informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  The examiner also provided a rationale for his 
conclusions, indicating that there was evidence of injuries 
in service.  As such, the Board finds the VA examinations 
were probative.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  As the 
initial VA examinations in March 2009 were adequate, 
supplemental opinions were not necessary to decide the 
Veteran's claims.  

Furthermore, in the request for a reconciled opinion, the RO 
highlighted particular facts and documents associated with 
the claim for the physician to address.  In the physician's 
initial report, he indicated that he had reviewed the 
appellant's claims file and noted pertinent evidence.  After 
the RO requested another opinion and specified particular 
evidence to consider, the physician ultimately changed his 
opinion   The Board finds that the request by the RO was 
improper because it highlighted particular evidence of record 
and formulated the request for a medical opinion in a manner 
that was needlessly suggestive.  The RO's request appears to 
be an effort to develop negative evidence, or at least to 
eliminate favorable evidence, in violation of Mariano.  See 
Mariano, supra.  As such, the Board will not consider the 
July 2009 examinations in its analysis of the Veteran's 
claims.  

ANALYSIS

Left Foot

As shown in the March 2009 VA examination and VA treatment 
records, the Veteran has a current diagnosis of a left foot 
disability, including osteoarthritis in the left great 
metatarsophalangeal joint and hallux valgus.  Additionally, 
the service treatment records show treatment for left great 
toe pain after an injury and a diagnosis of hallux valgus.  
Furthermore, after the VA examiner reviewed the claims file 
and service treatment records, then provided the opinion that 
the left foot disability was as least as likely as not 
causally or etiologically related active service.  

The Board also notes that the VA examiner did not provide a 
contrary opinion regarding the left foot disability in July 
2009.  The objective medical evidence of record, including 
the July 1990 VA opinion does not contradict the March 2009 
opinion.  Additionally, the complaints of pain and blunt 
trauma to the left foot began during the period of service 
that is considered honorable.  The Board finds that the 
evidence of record does not preponderate against the 
Veteran's claim for service connection.  As such, the Board 
finds that service connection for a left foot disability is 
warranted.  

Bilateral Elbows

The March 2009 examiner provided a diagnosis of bursitis of 
the elbows, and the VA treatment records also provide a 
current diagnosis of arthritis in the Veteran's elbows.  As 
such, there is a current bilateral elbow disability.  
Additionally, the service treatment records show complaints 
of elbow pain and treatment for elbow injuries in the period 
of service that was honorable.  

Furthermore, the March 2009 VA examiner provided a nexus 
between the Veteran's reported injuries in service and the 
current diagnosis.  Although the examiner did not note the 
specific service treatment records that he relied upon, the 
Veteran's assertions of an in-service injury were consistent 
with the service treatment records.  The examiner considered 
the Veteran's recited history and found that the current 
disability was related to service in spite of the lack of 
evidence in the service treatment records.  The Board notes 
that the lack of service treatment records does not, in and 
of itself, render lay evidence not credible.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-84 (2006) (holding that a 
veteran is competent to testify to any medical symptoms he 
may have suffered in service and his testimony can be 
rejected only if found to be mistaken or otherwise deemed not 
credible).  In this case, the Veteran's recited history is 
consistent with the limited treatment in the service records.  
The medical evidence also does not contradict the Veteran's 
recited history.  The Board notes that reliance on a 
Veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the Veteran.  Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (citing Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005)).  In this case, the 
factual premise set forth by the Veteran is not shown to be 
inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

Based on the foregoing, the Board finds that the evidence 
does not preponderate against the Veteran's claim.  As such, 
the Veteran is afforded the benefit-of-the-doubt and service 
connection for a bilateral elbow disability is granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Knees 

There is a diagnosis of a bilateral knee disability.  The 
March 2009 VA examiner diagnosed the Veteran with residuals 
of a sprained right knee, mild suprapatellar bursitis and a 
sprained left knee.  The VA treatment records also refer to 
arthritis in the Veteran's knees.  

The service treatment records; however, only show complaints 
of bilateral knee pain in August 1986, which is during the 
period of dishonorable service.  The service treatment 
records do not show treatment for bilateral knee pain in a 
period of service that was honorable.  

Furthermore, the VA examiner also did not notice a bilateral 
knee injury in service and opined that the bilateral knee 
condition was less likely than not causally or etiologically 
related to or aggravated by service.  

The Board has considered the Veteran's contention that a 
relationship exists between a bilateral knee disability and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking a disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the service records do not show a bilateral knee injury 
during honorable service and the objective medical evidence 
does not show a nexus between service and a current 
disability, service connection is not warranted.  The 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply and the Veteran's 
claim for service connection for a bilateral knee disability 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.

Spine Disability

The Veteran has a current diagnosis of osteoarthritis of the 
lumbosacral spine, which is confirmed by x-rays.  The Board 
also acknowledges that x-rays during the enlistment 
examination revealed scoliosis of the thoracic spine.  

In service, the Veteran had complaints of back pain in his 
period of honorable service as well as in his period of 
dishonorable service.  There is also evidence of an injury to 
his back in both periods of service.  

In the VA examination, the examiner noted that he examined 
the service treatment records and the treatment for back pain 
in service.  Although the examiner does not specify the 
dishonorable period from the honorable period of service, the 
documents specifically relied upon in the VA examination were 
treatment records during the period of dishonorable service 
in 1986.  These records included the injury to the Veteran's 
low back caused by the hydro pump.  

Further, the examiner opined that it was at least as likely 
as not that the causality or etiology related to his spine 
condition was related to his low back injury in service.  
Unfortunately, the injury considered by the examiner as 
etiologically related to the current low back disability was 
in 1986, during a period of dishonorable service.  

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the United States Code defines a "veteran" 
as, inter alia, a person "who was discharged or released 
[from service] under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002).  Where VA determines that a 
person's discharge from service was under dishonorable 
conditions, the payment of pension, compensation or 
dependency and indemnity compensation, based on that period 
of service, is barred.  See Cropper, 6 Vet. App. at 452-53; 
38 C.F.R. § 3.12.

Therefore, as the current low back disability was related by 
objective medical evidence to a period of service from which 
the Veteran was discharged under dishonorable conditions, 
service connection for his low back disability is barred.  


ORDER

Service connection for residuals of a left foot injury is 
granted.  

Service connection for residuals of bilateral elbow injuries 
is granted.  

Service connection for a bilateral knee disability is denied. 

Service connection for residuals of a back injury, including 
lumbar scoliosis with spondylolisthesis L5-S1 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


